“In 1950 plaintiff, an employee of the Federal Government, received a judgment (on stipulation) from this court for an improper separation in 1947. See 117 Ct. Cl. 814 (1950). At the time of that separation he received a lump sum for his then accumulated annual leave. On his reinstatement he was required to refund only part of that lump sum. He has apparently continued in federal service and is now employed by the Agency for International Development (AID). In his current petition he asks that his present employer (AID) be required to bill him (at 1947 salary rates) for the portion of his annual leave payment which he was not required to refund on his reinstatement, and that, after 'he has made the necessary refund, the days represented by that payment (said to be 55 days) be restored to his annual leave account as of the present time.
“The defendant moves to dismiss the petition for failure to state a claim within the jurisdiction of this court. That *598challenge is clearly correct. Plaintiff makes no claim for a money judgment against the United States for any sum now due him. Instead he asks for a combination of mandatory and declaratory relief which is outside this court’s jurisdiction. United States v. King, 395 U.S. 1 (1969); United States v. Testan, 424 U.S. 392, 397-98 (1976).
“it is therefore ordered AND CONCLUDED that the defendant’s motion to dismiss the petition is granted and the petition is dismissed.”